ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_04_FR.txt.            DÉCLARATION DE M. LE JUGE BENNOUNA



   1. Bien que j’aie voté en faveur du dispositif de l’arrêt, je ne suis pas
entièrement convaincu par l’ensemble du raisonnement que la Cour a
déployé pour le motiver. C’est pour cela qu’il m’a semblé utile, au travers
de cette déclaration, de m’en expliquer.
   2. D’une façon générale, chaque fois que la Cour a été amenée à se
prononcer sur un différend territorial qui plonge ses racines à l’époque
coloniale et dont les protagonistes actuels sont plus ou moins les victimes,
elle s’est trouvée confrontée à un véritable dilemme. C’est ainsi qu’elle
s’est souvent demandé si cette époque devait être appréhendée par le
moyen des concepts en cours à ce moment-là, et qui sont ceux des puis-
sances coloniales dominantes, ou bien si elle devait les relire à la lumière
de l’évolution intervenue depuis, en droit international, surtout avec
 ’adoption en 1960 de la déclaration 1514 (XV) de l’Assemblée générale
des Nations Unies, relative à « l’octroi de l’indépendance aux pays et aux
peuples coloniaux » et considérée comme la charte de la décolonisation.
Certes, il s’agit là de la problématique de l’application du droit interna-
 ional dans le temps, qualifié de « droit intertemporel », mais celle-ci se
pose en l’occurrence dans une situation, non de simple évolution des
principes et des règles, mais d’une véritable rupture caractérisée par l’avè-
nement du droit des peuples à disposer d’eux-mêmes et la condamnation
définitive de la distinction, qu’on pourrait faire remonter à l’Empire
romain, entre des peuples dits « civilisés » et des peuples dits « barbares »,
 es premiers ayant vocation à régenter les seconds.
   3. On comprend dès lors que la Cour ait marqué quelque hésitation à
s’aventurer dans le droit colonial, en tant que tel, afin d’en tirer des
conclusions quant à la situation présente, de crainte d’être montrée du
doigt comme ayant, en tant qu’organe judiciaire principal des Nations
Unies, cautionné ou légitimé a posteriori ce droit. C’est ainsi qu’elle a été
amenée à réinterpréter le régime « des mandats » institué par la Société
des Nations, à la faveur précisément du droit des peuples à disposer
d’eux-mêmes :

      « tout instrument international doit être interprété et appliqué dans
      le cadre de l’ensemble du système juridique en vigueur au moment
      où l’interprétation a lieu. Dans le domaine auquel se rattache la pré-
      sente procédure, les cinquante dernières années ont marqué, comme
      il est dit plus haut, une évolution importante. Du fait de cette évolu-
      tion il n’y a guère de doute que « la mission sacrée de civilisation »
      avait pour objectif ultime l’autodétermination et l’indépendance des
      peuples en cause. Dans ce domaine comme dans les autres, le corpus

120

      juris gentium s’est beaucoup enrichi et, pour pouvoir s’acquitter fidè-
      lement de ses fonctions, la Cour ne peut l’ignorer. » (Conséquences
      juridiques pour les Etats de la présence continue de l’Afrique du Sud
      en Namibie (Sud-Ouest Africain) nonobstant la résolution 276
      (1970) du Conseil de sécurité, avis consultatif, C.I.J. Recueil 1971,
      p. 31-32, par. 53.)
    4. Partant de cette même volonté d’interpréter et d’appliquer certains
concepts du droit colonial à la lumière des bouleversements intervenus
dans le monde, avec le phénomène de la décolonisation et l’avènement
d’un grand nombre de nouveaux Etats sur la scène internationale, la
Cour a dû procéder à une réappréciation du concept de « terra nullius »
dans son avis consultatif du 16 octobre 1975 dans l’affaire du Sahara
occidental : « il ressort de la pratique étatique de la période considérée que
 es territoires habités par des tribus ou des peuples ayant une organisa-
 ion sociale et politique n’étaient pas considérés comme terra nullius »
 avis consultatif, C.I.J. Recueil 1975, p. 39, par. 80).
   5. La Cour en a tiré comme conséquence que « la souveraineté à leur
égard ne pouvait s’acquérir unilatéralement par l’occupation de la terra
nullius en tant que titre originaire, mais au moyen d’accords conclus
avec des chefs locaux » (ibid.). Or, il était admis que la caté-
gorie terra nullius a été introduite par le droit colonial dans le but
d’organiser le partage d’un certain nombre de territoires non européens,
ouverts à la colonisation et considérés ainsi comme « sans maître »,
sous-entendu sans maître européen déclaré. E. Milano le rappelle à juste
 itre :
      « la notion de terra nullius a été utilisée pour justifier le contrôle et la
      juridiction sur certaines zones, très souvent peuplées d’autochtones
      qui n’étaient pas considérés comme égaux. A l’époque, le droit inter-
      national reposait en grande partie sur l’idée qu’il existait un degré
      de civilisation permettant à une entité d’entrer dans la société inter-
      nationale. Les critères requis étaient presque exclusivement euro-
      péens, et aucune autre forme d’organisation sociale n’y satisfai-
      sait. » (E. Milano, Unlawful Territorial Situations in International Law
      — Reconciling Effectiveness, Legality and Legitimacy, 2006, p. 72.)
   6. D’ailleurs, que la colonisation ait procédé par voie d’accord ou non
avec des tribus locales ne changeait rien au titre de la puissance euro-
péenne concernée sur le territoire, comme devait le souligner la Cour
dans l’affaire de la Frontière terrestre et maritime entre le Cameroun et le
Nigéria. Après avoir rappelé que, « à l’époque de la Conférence de Berlin,
 es Puissances européennes signèrent de nombreux traités avec des chefs
 ocaux » et que « [l]a Grande-Bretagne en conclut quelque trois cent cin-
quante avec les chefs locaux du delta du Niger » (Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée
équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 404, par. 203),
 a Cour ajoute :

121

         « Même si ce mode d’acquisition ne correspond pas au droit inter-
      national actuel, le principe du droit intertemporel impose de donner
      effet aujourd’hui, dans la présente instance, aux conséquences juri-
      diques des traités alors intervenus dans le delta du Niger. » (Frontière
      terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c.
      Nigéria ; Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil
      2002, p. 405, par. 205.)
Cette même ambiguïté, sous couvert du droit intertemporel, se reflète dans
 a prise en compte de la structure des Etats non européens à l’époque
coloniale, puisque la Cour a accepté leur spécificité tout en les sou-
mettant aux critères westphaliens de la souveraineté. Le rappel de ces
hésitations entre droit colonial et droit contemporain, que la simple réfé-
rence au droit intertemporel ne suffit pas à justifier, m’était nécessaire
pour expliquer à quel point je ne pouvais adhérer complètement au rai-
sonnement de la Cour dans cette affaire qui oppose la Malaisie à Singa-
pour au sujet de la souveraineté sur certains îlots dans le détroit de Sin-
gapour.
   7. Ainsi, la Cour, partant du postulat « qu’il n’est pas contesté que le
Sultanat de Johor, après sa naissance en 1512 » (arrêt, par. 52), se soit
constitué en Etat souverain doté d’un domaine territorial « spécifique »,
bien qu’indéterminé, a estimé que son autorité s’exerçait par le biais de
 iens « d’allégeance » avec les « Orang Laut, qui habitaient ou fréquen-
 aient les îles du détroit de Singapour, notamment Pedra Branca/Pulau
Batu Puteh » (ibid., par. 79).
   8. La structure particulière du Johor (prédécesseur de la Malaisie) à
 ’époque coloniale a été débattue dans cette affaire par référence à l’avis
consultatif sur le Sahara occidental (ibid., par. 76-79) selon lequel :
         « Qu’au moment de la colonisation du Sahara occidental par
      l’Espagne l’Etat chérifien ait eu un caractère particulier, cela est cer-
      tain. Cette particularité tenait à ce qu’il était fondé sur le lien reli-
      gieux de l’Islam qui unissait les populations et sur l’allégeance de
      diverses tribus au Sultan, par l’intermédiaire de leurs caïds ou de
      leurs cheiks, plus que sur la notion de territoire. » (C.I.J. Recueil
      1975, p. 44, par. 95.)
   9. La Cour, après avoir rendu ainsi hommage à la structure particu-
 ière de l’Etat marocain en 1884, laquelle relevait d’une autre histoire que
celle consacrée en Europe par les traités de Westphalie, au XVIIe siècle,
n’en avait pris cependant aucun compte au niveau des preuves de la sou-
veraineté, puisqu’elle décidera finalement de se fonder sur les preuves du
contrôle effectif et continu du territoire.
   10. Dans l’affaire qui nous concerne, la Malaisie s’est fondée égale-
ment sur les « liens d’allégeance qui existaient entre le Sultanat et les
Orang Laut, le « peuple de la mer » » (arrêt, par. 70). La Cour en a tiré
comme conclusion que
      « l’autorité souveraine exercée par le sultan de Johor sur les

122

      Orang Laut, qui vivaient sur les îles du détroit de Singapour et
      s’étaient établis dans cet espace maritime, confirme le titre originaire
      ancien du Sultanat de Johor sur ces îles, dont Pedra Branca/Pulau
      Batu Puteh » (arrêt, par. 75).
Est-ce à dire que cette souveraineté de Johor, fondée sur un titre histo-
rique et sur l’allégeance des populations, sera protégée par rapport
aux vicissitudes des relations entre puissances européennes dans la
région ? Cela ne le semble pas, puisque la Cour accepte que le traité
anglo-néerlandais de 1824, délimitant des sphères d’influence dans la
région, ait abouti au démembrement de l’ancien Sultanat du Johor et à
 a création de deux sultanats, celui de Johor et celui de Riau-Lingga,
dans le contexte de la rivalité des deux puissances coloniales, « pour
asseoir leur hégémonie dans cette partie du monde » (ibid., par. 98). Ces
pratiques étaient bien connues également en Afrique, notamment
au XIXe siècle, lorsque des royaumes anciens ont été dépecés entre puis-
sances européennes.
    11. Quant au Sultanat de Johor, il devra, à la faveur du traité Crawfurd
du 2 août 1824, céder à la Compagnie des Indes orientales, relevant de la
Grande-Bretagne, l’île de Singapour et les îles environnantes dans un
rayon de 10 milles. A partir des préparatifs pour la construction d’un
phare sur Pedra Branca après les années 1840, la Cour va étudier les com-
portements du Johor et des autorités de Singapour pour déterminer si la
souveraineté du premier pays sur l’îlot en question est passée au second.
La Cour s’est engagée dans cette analyse alors qu’il n’y avait de volonté
autonome ni à Johor, dont la souveraineté s’est révélée fictive, ni a for-
 iori à Singapour, colonie britannique. Il est vrai que les deux Parties,
devant la Cour, ont tenté l’une et l’autre de tirer avantage de l’histoire
coloniale, mais est-ce une raison pour les suivre sur ce terrain ? La Cour
n’a-t-elle pas refusé de considérer que South Ledge, haut-fond décou-
vrant, ne pouvait faire l’objet d’une appropriation autonome, détachée de
 a délimitation de la mer territoriale, bien que cela ait été plaidé par les
deux Parties ?
    12. Certes, lorsque la Cour est mandatée expressément pour se pro-
noncer sur la base de l’uti possidetis juris, comme dans un certain nombre
de contentieux territoriaux entre des pays africains ou latino-américains,
 l lui est difficile de ne pas s’aventurer dans le droit colonial, ne serait-ce
que pour apprécier quelles étaient les limites administratives tracées par
 e ou les colonisateurs, au moment des indépendances des Etats parties au
contentieux devant elle. Mais tel n’est pas le cas dans cette affaire entre la
Malaisie et Singapour, où la Cour a estimé la date critique pour Pedra
Branca au 14 février 1980 et pour Middle Rocks et South Ledge au
6 février 1993.
    13. Dès lors, ce sont les comportements de Singapour, après son indé-
pendance en 1965, par suite de sa séparation de la Fédération de Malai-
sie, constituée en 1963, et ceux de ce dernier Etat lui-même, qui seront
déterminants pour se prononcer sur la souveraineté concernant les îles en

123

question, soit pendant près de quinze ans pour Pedra Branca et vingt-huit
ans pour Middle Rocks et South Ledge. En effet, nous sommes là, pen-
dant toute cette période, en présence de deux Etats indépendants, ayant
 a maîtrise de leurs relations extérieures. La Cour aurait ainsi évité de se
perdre dans les méandres de la nuit coloniale et de ses fictions multiples,
ainsi que dans les contours indécis de ses prétendus acteurs. Aux dates
critiques que la Cour a fixées, le résultat aurait été de toutes façons le
même.
   14. Relatant une pratique sur plus d’un siècle, du milieu du XIXe au
milieu du XXe siècle, la Cour constate seulement que la Grande-Bretagne
a procédé comme elle l’entendait sur Pedra Branca sans se soucier du titre
de souveraineté sur cet îlot. Il est tout de même significatif que la corres-
pondance de 1953 dont il est fait grand cas dans l’arrêt (par. 192-229) en
 ant que preuve de l’acceptation par les Parties de la souveraineté de Sin-
gapour (par. 229) est intervenue entre le secrétaire colonial britannique
de Singapour (Singapour étant une colonie britannique) et le secrétaire
d’Etat par intérim du Johor (la Grande-Bretagne ayant la mainmise sur
 a défense et les affaires extérieures de ce pays).
   15. Il est difficile de tirer une quelconque conclusion du compte rendu
par la Cour de toutes ces pratiques coloniales dans le règlement du
contentieux, dont elle a été saisie par compromis en 2003, et au sujet
duquel elle aurait dû, à mon avis, s’en remettre essentiellement aux
comportements des Parties, en tant qu’Etats indépendants. Les caté-
gories juridiques de l’époque coloniale ne peuvent être recyclées afin de
 es rendre plus présentables aujourd’hui, comme si ce n’était qu’une
affaire de mots.

                                         (Signé) Mohamed BENNOUNA.




124

